      Case 1:03-cr-01305-JGK Document 316 Filed 09/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

          - against -                           03 cr 1305 (JGK)

JAMIE VENDIVEL,                                 ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The defendant has filed two pro se requests dated August 5,

2020 and August 25, 2020, requesting appointment of counsel to

make an application for compassionate release.          The defendant

argues that his medical conditions make him particularly

susceptible to COVID-19, and FMC Devens where he is confined has

had a significant outbreak of the infection.        He also argues

that he has a relatively short time left on his sentence after

having spent 17 years in prison.      The defendant also argues that

he has been unable to obtain his medical records and that

counsel would be better able to obtain those records and make a

sufficient showing for compassionate release.         Under all the

circumstances, the Court will appoint counsel to represent the

defendant for the limited purpose of making an application for

compassionate release.    The Court will request the Federal

Defenders to represent the defendant and, if there is a

conflict, the Court will appoint an attorney from the Criminal

Justice Act Panel.
         Case 1:03-cr-01305-JGK Document 316 Filed 09/08/20 Page 2 of 2



SO ORDERED.

Dated:       New York, New York
             September 7, 2020           ______/s/ John G. Koeltl_______
                                                 John G. Koeltl
                                          United States District Judge
